Citation Nr: 1103599	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to January 24, 2003, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel





 
INTRODUCTION

The Veteran served on active duty from July 1973 to August 1979 
and from December 1982 to October 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 decision at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted 
service connection for PTSD effective from January 24, 2003.  The 
Veteran appealed that decision by requesting an effective date 
back to June 30, 1992, for that award.  


FINDINGS OF FACT

1.  On June 30, 1992, the RO received the Veteran's original 
claim for service connection for a nervous condition, to include 
PTSD.

2.  In a December 1992 decision, the RO denied service connection 
for a nervous condition, to include PTSD, on the basis that there 
was no medical diagnosis of PTSD and no confirmed in-service 
stressor. 

3.  The Veteran was notified of the December 1992 RO decision in 
a letter dated January 1993, but he made no attempt to appeal 
that decision by filing a notice of disagreement (NOD) within one 
year of the notification letter.  

4.  In a Statement in Support of Claim, VA Form 21-4138, received 
at the RO on March 30, 1993, the Veteran indicated he was 
applying for nonservice-connected pension benefits and explained 
that he had been treated for a nervous condition at the VA 
Medical Center in Columbia, Missouri.  

5.  In connection with the Veteran's pension claim, the RO 
obtained a VA discharge summary showing that he had been 
hospitalized from March to April 1993 for diagnoses involving 
alcohol and cannabis abuse, with no other psychiatric disorder 
identified.  

6.  On January 24, 2003, the Veteran filed another claim for 
service connection for PTSD, which the RO properly considered as 
a petition to reopen his claim on the basis of new and material 
evidence.

7.  During the intervening period from the December 1992 RO 
decision until January 24, 2003, neither a formal nor an informal 
communication in writing was received from the Veteran requesting 
service connection for PTSD.

8.  In a June 2007 decision, the RO granted service connection 
for PTSD, effective January 24, 2003, the date he filed his most 
recent claim for service connection.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 24, 2003, for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
before addressing the merits of a claim for VA disability 
benefits, the Board is generally required to ensure that VA's 
duties to notify and assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  

As service connection for PTSD has been granted, and an initial 
rating and effective date have been assigned, the notice 
requirements of the VCAA have been met.  In other words, 
additional VCAA notice is not required concerning these 
downstream elements of the claim because the initial intended 
purpose of the notice has been served.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA's General Counsel has clarified that no additional VCAA notice 
is required for a downstream issue, including the effective date, 
and that a Court decision suggesting otherwise is not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
Instead of issuing an additional VCAA notice in this situation, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not resolved.  
And since the RO issued an SOC in November 2008 addressing the 
downstream earlier-effective-date claim, no further notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  Moreover, resolution of 
this claim ultimately turns on when he filed this claim, so an 
examination and opinion are not needed to fairly decide the 
current claim for an earlier effective date.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also 
Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing 
situations when it may be necessary to obtain a retrospective 
medical opinion to determine the date of onset or severity of a 
condition in years past).

II.  Analysis

In a June 2007 decision, the RO granted service connection for 
PTSD, effective retroactively back to January 24, 2003, the date 
the Veteran filed his claim to reopen after an unappealed rating 
decision had denied that claim in December 1992.  The Veteran now 
wants an earlier effective back to when he filed his original 
claim on June 30, 1992.  For the reasons discussed below, 
however, the Board finds no basis to assign an effective date 
earlier than January 24, 2003.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400 (2010).  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim 
is denied, and the claimant fails to timely appeal the decision 
by filing a notice of disagreement (NOD) within the one-year 
period prescribed in 38 U.S.C.A. § 7105(b)(1), or by submitting a 
timely Substantive Appeal (VA Form 9 or equivalent statement) in 
response to the SOC, the decision becomes final and binding on 
him based on the evidence then of record, and the claim may not 
thereafter be reopened or allowed except upon the submission of 
new and material evidence or a showing that the prior final and 
binding decision contained clear and unmistakable error (CUE).  
See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 3.105(a) (2010).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating an intent to apply for one or 
more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  An informal claim must identify the benefit sought, 
however, but need not be specific.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  The term "application" is used interchangeably with 
"claim" and defined as a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); 
see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

While VA must interpret a claimant's submissions broadly, VA is 
not required to conjure up issues not raised by claimant.  That 
is to say, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, the RO received the Veteran's original claim for 
service connection for a nervous condition, to include PTSD, on 
June 30, 1992.  The law at that time provided that, in order to 
establish service connection for a claimed disability, the facts, 
as shown by the evidence, must demonstrate that a particular 
injury or disease resulting in a current disability was incurred 
in or aggravated coincident with service in the Armed Forces.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R.         § 3.303(a) 
(1992).  Service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1992). 

In a December 1992 decision, the RO denied service connection for 
a nervous condition, to include PTSD, on the basis that "[t]here 
was no diagnosis of such condition and the evidence of record 
does not indicate adequate objective evidence of an in-service 
stressor likely to account for any such diagnosis."  The Veteran 
was notified of that decision in a letter dated January 1993.  
However, he made no attempt to appeal that decision by submitting 
an NOD within one year of receiving notice.  

The only correspondence received within one year of the January 
2003 notice letter pertains to other unrelated claims.  A VA Form 
9 (Appeal to Board of Veterans Appeals) received on March 30, 
1993, pertains to other claims on appeal at that time, with no 
mention of a nervous disorder, to include PTSD.  In a VA Form 
21-4138 (Statement in Support of Claim), also received on March 
30, 1993, the Veteran indicated that he wanted nonservice-
connected pension benefits, and in support of that claim, he 
explained that he had been treated for a nervous condition at the 
VA Medical Center (VAMC) in Columbia, Missouri.  A discharge 
summary obtained from the Columbia VAMC notes that the Veteran 
had been hospitalized from March until April 1993 for diagnoses 
involving alcohol abuse and cannabis abuse.

Unfortunately, neither the VA Form 9 nor the VA Form 21-4138 can 
be accepted as an NOD concerning the December 1992 RO decision to 
deny service connection for a nervous condition, to include PTSD.  
An NOD is "[a] written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire to 
contest the result"; it "must be in terms which can be reasonably 
construed as [expressing] disagreement with that determination 
and a desire for appellate review."  See Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002).  But the Veteran did not express 
dissatisfaction or disagreement with the December 1992 RO 
decision.  At most, in the VA Form 21-4138, he merely mentioned 
his nervous condition in connection with an entirely unrelated 
claim for nonservice-connected pension benefits, which was 
ultimately considered and denied by the RO in a June 1993 
decision.  Indeed, in written correspondence, the Veteran's 
attorney concedes that the VA Form 21-4138 submitted in March 
1993 does not constitute an NOD with the December 1992 RO 
decision.  In sum, since the Veteran did not file an NOD within 
the one-year period following notification, the December 1992 RO 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

But the Veteran, through his attorney, argues that the June 1992 
claim remains pending because the VA Form 21-4138 indicating that 
VA treatment records exist for his nervous condition was 
submitted within one year of the December 1992 RO decision, but 
VA took no action.  In other words, because the Veteran submitted 
new and material evidence prior to the expiration of the appeal 
period from the December 1992 RO decision, VA was required to 
issue a new rating decision based on that evidence, and since a 
new rating decision was never issued, the June 1992 claim remains 
pending.  In support of this argument, the Veteran's attorney 
cites to 38 C.F.R. § 3.156(b), which states:

New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been filed 
(including evidence received prior to an appellate 
decision and referred to the agency of original 
jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of § 
20.1304(b)(1) of this chapter), will be considered as 
having been filed in connection with the claim which 
was pending at the beginning of the appeal period.

(Authority: 38 U.S.C 501).  

Applying the provisions of 38 C.F.R. § 3.156(b) to the facts of 
this case, however, the Board finds that the Veteran's argument 
has no merit.  Neither the Veteran's statement in his VA Form 21-
4138 concerning treatment for a nervous condition nor the VA 
discharge summary obtained in response to that statement is 
material to the central issue in this case.  The RO denied the 
Veteran's claim in December 1992 on the basis that "there is no 
diagnosis of such condition [PTSD] and the evidence of record 
does not indicate adequate objective evidence of an in-service 
stressor likely to account for any such diagnosis."  Therefore, 
to be new and material, at the very least, the evidence would 
have to show a diagnosed psychiatric disorder, to include PTSD.  
See 38 C.F.R. § 3.156(a) ("Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim").  

However, neither the Veteran's statement in his VA Form 21-4138 
nor the VA discharge summary establishes that he had a 
psychiatric disorder for which service connection may be 
established.  As noted, the only confirmed diagnoses were alcohol 
abuse and cannabis abuse, neither of which is a disability for VA 
purposes.  See 38 C.F.R. § 3.1(n).  See also VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998) (VA's General Counsel confirming that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990).  Simply stated, neither the VA Form 21-4138 nor the VA 
discharge summary was material to the central issue concerning 
the claim for service connection for a nervous condition, to 
include PTSD.  Therefore, the RO was not required to issue a new 
rating decision based on this evidence.  See 38 C.F.R.          § 
3.156(b).

In support of this claim, the Veteran's attorney also argues that 
a July 1995 Board remand in connection with other, unrelated 
claims recognized the Veteran's pending claim from June 30, 1992, 
when it referred the issue of entitlement to service connection 
for PTSD back to the RO for appropriate action.  In particular, 
in the Introduction to that remand, the Board noted:

The veteran has further contended that service 
connection is warranted for post-traumatic stress 
disorder (PTSD).  Service connection for this 
disability was denied in a December 1992 rating action 
with notice in January 1993 and no disagreement 
received thereafter.  Such issue was not developed for 
appellate review and no action by the Board is 
warranted.  It is referred to the Department of 
Veterans Affairs (VA) Regional Office (RO) for 
appropriate action.

It is unclear why the Board referred this matter back to the RO, 
since the Board explained that the December 1992 RO decision was 
final, with no reference to another claim, either explicit or 
implied, which could be construed as a petition to reopen on the 
basis of new and material evidence or a claim alleging CUE in the 
December 1992 RO decision.  Thus, this reference to the Veteran's 
PTSD claim appears misplaced and does not establish a pending 
claim for PTSD since June 30, 1992.  In any event, unlike a 
remand order, the Board is not bound by a finding made in the 
Introduction of a prior Board decision.  See Stegall v. West, 11 
Vet. App. 268 (1998) (holding that where the remand orders of the 
Board or the Court are not complied with, the Board itself errs 
in failing to ensure compliance).

In light of these findings, the claim filed on June 30, 1992, is 
not a pending claim.  38 C.F.R. § 3.160(c) (a "pending claim" 
means an application, formal or informal, which has not been 
finally adjudicated).  Rather, the evidence shows that this claim 
was adjudicated by the RO in a December 1992 decision, and since 
the Veteran made no attempt to appeal the December 1992 RO 
decision, this constitutes a finally adjudicated claim.  38 
C.F.R. § 3.160(d) (a "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier).  

Based on the foregoing, there is no basis to assign an effective 
date prior to the final December 1992 RO decision.  Instead, the 
effective date must be the date the Veteran filed a new claim 
after the final December 1992 RO decision.  The Court has held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court held 
that the term "new claim," as it appears in 38 C.F.R.       § 
3.400(q)(1)(ii), means a claim to reopen a previously and finally 
denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); 
see also Livesay, 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application therefor' 
means the application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 
2001) (affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").

As the Federal Circuit Court reiterated in Leonard v. Nicholson, 
405 F.3d 1333, 1336-37 (Fed. Cir. 2005), "no matter how [a 
Veteran] tries to define 'effective date,' the simple fact is 
that, absent a showing of CUE, he cannot receive disability 
payments for a time frame earlier than the application date of 
his claim to reopen, even with new evidence supporting an earlier 
disability date").  In other words, because the December 1992 RO 
decision is final and binding, it will be accepted as correct in 
the absence of collateral attack by showing it involved CUE.  See 
38 C.F.R. § 3.105(a).  Here, the Veteran has not made any 
specific allegation of CUE in the December 1992 RO decision.  CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. App. 
7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).  

It was not until January 24, 2003, that the Veteran filed another 
claim for service connection for PTSD, which the RO properly 
considered as a petition to reopen his claim on the basis of new 
and material evidence.  Evidence developed in connection with 
that claim showed that the Veteran had recently been diagnosed 
with PTSD.  Consequently, in an October 2006 decision, the Board 
found that new and material evidence had been submitted to reopen 
the Veteran's claim since the final December 1992 RO decision.  
The Board then remanded the claim for additional evidentiary 
development to determine whether the Veteran actually had PTSD 
based on an in-service stressor.  Based on evidence received in 
connection with that development, the RO issued a June 2007 
decision in which it granted service connection for PTSD, 
effective from the date the Veteran filed his petition to reopen 
on January 24, 2003.  

Since the Veteran filed his petition to reopen his claim on 
January 24, 2003, there is no basis to award an effective date 
prior to this date.  The Board has reviewed the record but finds 
no document during the intervening period between the final 
December 1992 RO decision and the date the RO received the 
Veteran's petition to reopen his claim on January 24, 2003, which 
could be construed as either an informal or a formal claim for 
service connection for PTSD or any other diagnosed psychiatric 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam) (holding that the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

According to 38 U.S.C.A. § 5110(a), the effective date can be no 
earlier than January 24, 2003, the date the Veteran filed his 
petition to reopen which ultimately resulted in the grant of 
benefits.  Since the December 1992 RO decision is final, the 
original claim filed on June 30, 1992, is not a pending claim.  
See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that disability, 
but conversely, that a claim which has become final and binding 
in the absence of an appeal does not remain pending and subject 
to an earlier effective date).  Hence, the appeal is denied.

ORDER

The claim for an effective date prior to January 24, 2003, for 
the grant of service connection for posttraumatic stress disorder 
is denied. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


